In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00192-CR
                                                ______________________________
 
 
                                   DONALD BRIAN MOSLEY,
Appellant
 
                                                                V.
 
                                       THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 354th Judicial District Court
                                                               Hunt County, Texas
                                                             Trial
Court No. 25261
 
                                                           
                                       
 
 
 
                                           Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM 
OPINION
 
            Donald
Brian Mosley appeals from his conviction for the offense of sexual performance
by a child.  Tex. Penal Code Ann. § 42.25(c) (Vernon Supp. 2009).  Mosley pled guilty to the charges without a
plea agreement.  The trial court assessed
his punishment and sentenced Mosley to forty years’ imprisonment.  He was represented by appointed counsel at
trial and on appeal.
            Mosley’s
attorney has filed a brief which discusses the record and reviews the
proceedings in great detail.  Counsel has
thus provided a professional evaluation of the record demonstrating why, in
effect, there are no arguable grounds to be advanced.  This meets the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1981); and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Mosley January 28, 2010, informing Mosley of his
right to file a pro se response and of his right to review the record.  Counsel has also filed a motion with this
Court seeking to withdraw as counsel in this appeal.  Mosley has neither filed a pro se
response, nor has he requested an extension of time in which to file such
response.
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
            In
a frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or
affirmed.  See Anders, 386 U.S. 738.       We
affirm the judgment of the trial court.[1]
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:            April
12, 2010
Date Decided:              April
13, 2010
 
Do Not Publish




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Mosley in this case.  No substitute counsel will be appointed.  Should Mosley wish to seek further review of this
case by the Texas Court of Criminal Appeals, Mosley must either retain an
attorney to file a petition for discretionary review or Mosley must file a pro
se petition for discretionary review. 
Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for
discretionary review must be filed with this Court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 68.4.